


Exhibit 10.1
Colonial Properties Trust
2012 Annual Incentive Plan
 
On January 24, 2012, the Executive Compensation Committee of the Board of
Trustees of Colonial Properties Trust (the "Company") adopted an annual
incentive plan for 2012 and set the specific performance goals and business
criteria for the award of 2012 incentive payments to each of the Company's
executive officers. Such incentives are expected to be paid in the first quarter
of 2013. The intent of the performance goals and business criteria of this plan
is to align the interests of the Company's executive management team with the
interests of the Company's shareholders. The performance goals and business
criteria for 2012 are based on the following:
 
•
The “total return” for the Company for the year (the “absolute performance
measure”); 

•
One-year “total return” for the Company as compared to an index of comparable
real estate investment trusts, or REITs (a “relative performance measure”); 

•
Two-year “total return” for the Company as compared to an index of comparable
REITs (a “relative performance measure”); and 

•
Three-year “total return” for the Company as compared to an index of comparable
REITs (a “relative performance measure”).

 
For purposes of the 2012 annual incentive plan, “total return” is equal to the
share price of the Company (or the companies in the index of comparable REITs,
as the case may be) plus any dividends reinvested in the Company (or the
companies in the index of comparable REITs, as the case may be) calculated based
on reinvestment on the ex-dividend pay date.
 
The Company's absolute performance measure must be positive for the plan year
for any payout to occur; however, (1) if the absolute performance measure is
negative but the Company's total return is at least at the “median” level of
performance when compared to the one-year “total return” relative performance
measure, the Compensation Committee has discretion to pay up to 20% of the
payout calculated based on the relative performance measures' results, and (2)
if the absolute performance measure is positive and the Company's total return
is at least at the “median” level of performance when compared to the one-year
“total return” relative performance measure, the Compensation Committee has the
discretion to increase the award amount up to 20% of the payout calculated based
on the relative performance measures' results. In addition to this specific
discretionary authority, the Compensation Committee retains discretion to adjust
any payment that is otherwise under the terms of the 2012 annual incentive plan.
 
The first 75% of each annual incentive award will automatically be payable to
the applicable participant in time-vesting restricted common share awards that
will vest in three equal annual installments beginning on the first anniversary
of the grant date. In addition, 50% of all shares received by a participant with
respect to the first 75% of each annual incentive award (after the payment of
taxes, including, if applicable by the forfeiture of shares) must be held by the
participant for five years or until separation from the Company, including
retirement, whichever occurs first.
 
With respect to the remaining 25% of his or her approved 2012 annual incentive
award, each participant will receive such portion of his or her award in cash
unless he or she elects to receive any or all of such remaining 25% in
restricted common shares. Each participant who elects to receive between 25% and
50% of such remaining amount in restricted common shares will receive shares
having a market value on the grant date equal to 125% of the amount elected to
be received in restricted common shares (i.e., an additional 25% in restricted
common shares), and each participant who elects to receive more than 50% of such
remaining 25% in restricted common shares will receive shares having a market
value on the grant date equal to 140% of the elected amount (i.e., an additional
40% in restricted common shares). These restricted common share awards are
subject to a three-year vesting period - 50% will vest on the first anniversary
of the grant date and 25% will vest on each of the second and third
anniversaries of the grant date. In the event, however, that the Compensation
Committee grants a discretionary annual incentive award to a participant and the
absolute performance measure was negative, then the entire remaining 25% of the
participant's annual incentive award will be payable by the Company solely in
restricted common shares that will vest 100% on the third anniversary of the
grant date.
 
The amounts actually payable to the participants are determined based upon
whether Company performance meets the “threshold,” “median,” “target” or
“maximum” level for the relative performance measures. For each relative
performance measure, the “threshold” level is the 25th percentile, the “median”
level is the 50th percentile, the “target” level is the 75th percentile and the
“maximum” level is the 90th percentile. The relative performance measures are
weighted equally, i.e., 33.33% of any payout is based on the one-year relative
performance measure; 33.33% of any payout is based on the two-year relative
performance measure, and 33.33% of any payout is based on the three-year
relative performance measure. For the




--------------------------------------------------------------------------------




2012 annual incentive plan, the performance payout thresholds were set as
follows:
 
•
for the Chairman and Chief Executive Officer, the “threshold” level pays at a
maximum of 1% of base salary, the “median” level pays at a maximum of 100% of
base salary, the “target” level pays at a maximum of 200% of base salary, and
the “maximum” level pays at a maximum of 300% of base salary; 

•
for the President and Chief Financial Officer and the Chief Operating Officer,
the “threshold” level pays at a maximum of 1% of base salary, the “median” level
pays at a maximum of 100% of base salary, the “target” level pays at a maximum
of 150% of base salary, and the “maximum” level pays at a maximum of 225% of
base salary; and 

•
for the other executive officer participants, the “threshold” level pays at a
maximum of 1% of base salary, the “median” level pays at a maximum of 50% of
base salary, the “target” level pays at a maximum of 100% of base salary, and
the “maximum” level pays at a maximum of 150% of base salary.

 
Since the Company is a multifamily-focused REIT, the Compensation Committee
adopted a peer group comprised solely of multifamily REITs for purposes of
calculating the relative performance measures under the 2012 annual incentive
plan. The following peer group was selected by the Compensation Committee for
calculating the relative performance measures:
Apartment Investment & Management Company
Associated Estates Realty Corporation
Avalon Bay Communities, Inc.
BRE Properties, Inc.
Camden Property Trust
Equity Residential
Essex Property Trust, Inc.
Home Properties, Inc.
Mid-America Apartment Communities, Inc.
Post Properties, Inc.
UDR, Inc.



For 2012, the Compensation Committee determined that long-term incentive
compensation for the participants would continue to be provided through a
combination of share options and restricted common share awards. Amounts awarded
are expected to equal 100% of each participant's actual annual incentive award
for the year (if any) in an equal split between option shares (which will vest
100% on the third anniversary of the grant date) and restricted common shares
(which will vest in five equal annual installments beginning on the first
anniversary of the grant date and will be subject to a five-year holding period
(or until separation from the Company, including retirement, whichever occurs
first)). All shares issued under the 2012 annual incentive plan and options or
restricted common shares issued as long-term incentive awards are expected to be
issued under the Company's 2008 Omnibus Incentive Plan, as amended.




